DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment including amended claims and arguments/remarks, filed 12/28/2021 in response to Office Action (non-final rejection) mailed 10/21/2021. 
Claims 1-18 were previously pending. With Applicant’s filing of 12/28/2021 Claims 1 and 4-6 are amended, and Claims 2-3 and 7-18 are as previously presented. Presently Claims 1-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 4-15 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages, filed 6-12, with respect to Claim 1-18 have been fully considered and are persuasive.  The prior art rejections of Claims 1-18 are withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation for an angle setting portion, comprising a roller disposed between the feeder and the pressing portion, that sets an angle formed between the material fed from the feeder to the pressing portion and the shaping surface to be an acute 
A close prior art reference of record Mark ‘165 discloses at least two print heads with one head depositing a fiber reinforced matrix resin composite filament and the other head depositing a neat matrix resin, a drive system that relatively moves a print head, and a stand comprising a shaping surface. A transverse pressure zone includes an ironing lip that reshapes the linear material. After the matrix material is melted by the heated ironing lip, the feed and/or printing rate can be controlled by the controller to maintain neutral to positive tension in the linear material between the ironing lip, which may be formed as a roller, and the product primarily via tensile force within the fiber strands. Mark ‘165 does not disclose an angle setting portion, comprising a roller disposed between the feeder and the pressing portion, that sets an angle formed between the material fed from the feeder to the pressing portion and the shaping surface to be an acute angle.
A search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743